Title: General Orders, 19 December 1780
From: Washington, George
To: 


                        

                            Head Quarters New Windsor Tuesday Decemr 19th 1780
                            Parole 
                            Countersigns 
                        
                        A critical and accurate inspection of the arms ammunition and accoutrements to be made as soon as possible
                            and returns to be sent to the Assistant Inspector General agreeably to the Form herewith delivered by the 27th instant.
                            These Returns to be made out regimentally and signed by the commanding officers of regiments which are to be digested
                            regimentally into division returns and signed by the Division Inspectors—The Returns of the brigades in seperate stations
                            to be signed by their respective brigade inspectors.
                        It is to be distinctly specified where and how any arms &ca may have been lost at the bottom of the
                            returns.
                    